      Case 2:18-cv-02347-MTL Document 239 Filed 03/17/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Johnny Wheatcroft,                                 No. CV-18-02347-PHX-MTL
10                  Plaintiff,                          ORDER
11   v.
12   City of Glendale, et al.,
13                  Defendants.
14
15          Before the Court is Plaintiffs’ Motion Regarding the Conflict of Interest Among
16   Defendants (the “Motion”) (Doc. 233). Plaintiffs contend that they wish to discuss

17   “potential settlement and evidentiary issues” with certain individual defendants. (Doc.
18   233 at 3.) Plaintiffs argue that the nature of those discussions would create non-waivable

19   conflicts between Defendants who are represented by the same counsel. (Id. at 3–5.)

20   Plaintiffs therefore request that the Court issue an order requiring that separate counsel be
21   appointed to the individually named defendants. (Doc. 238 at 3.) Defendants respond to
22   this request by pointing out that Plaintiffs have failed to articulate the potential conflict of

23   interest. (Doc. 237 at 2–3.) Defendants argue that Plaintiffs have no standing to seek

24   disqualification and, in any event, presenting multiple settlement offers to co-defendants

25   would not create a concurrent conflict. (Id. at 5–10.) Defendants request fees and costs as

26   a sanction under Rule 11 of the Federal Rules of Civil Procedure for drafting a response.
27   (Id. at 11.)
28          The moving party has the burden of proof in this context to prove a potential
      Case 2:18-cv-02347-MTL Document 239 Filed 03/17/21 Page 2 of 2



 1   conflict of interest or disqualification. See Optyl Eyewear Fashion Int’l Corp. v. Style
 2   Cos., Ltd., 760 F.2d 1045, 1050 (9th Cir. 1985). While identifying a perceived problem
 3   concerning a potential conflict of interest, Plaintiff does not convincingly articulate that
 4   the Court has authority to order that the individual defendants engage separate counsel
 5   for the limited purpose of negotiating settlement. Plaintiffs have failed to carry their
 6   burden. Accordingly,
 7          IT IS ORDERED denying Plaintiffs’ Motion Regarding the Conflict of Interest
 8   Among Defendants (Doc. 233).
 9          IT IS FURTHER ORDERED denying Defendants’ request for fees and costs
10   incurred in drafting the response.
11          Dated this 17th day of March, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
